Exhibit 10.1
SECOND AMENDMENT TO CREDIT AND SECURITY AGREEMENT
THIS SECOND AMENDMENT (this “Amendment”), dated as of April 29, 2009, is entered
into by and between GLOBAL EMPLOYMENT SOLUTIONS, INC., a Colorado corporation
(“Global”), EXCELL PERSONNEL SERVICES CORPORATION, an Illinois corporation
(“Excell”), FRIENDLY ADVANCED SOFTWARE TECHNOLOGY, INC., a New York corporation
(“Friendly”), TEMPORARY PLACEMENT SERVICE, INC., f/k/a Michaels & Associates,
Inc. and successor by merger to Temporary Placement Service, Inc., a Georgia
corporation (“TPS”), GLOBAL EMPLOYMENT SOLUTIONS PEO INC., f/k/a Southeastern
Staffing, Inc., a Florida corporation (“Southeastern”), GLOBAL EMPLOYMENT
SOLUTIONS PEO V INC., f/k/a Southeastern Personnel Management, Inc., a Florida
corporation (“SPM”), MAIN LINE PERSONNEL SERVICES, INC., a Pennsylvania
corporation (“Main Line”), GLOBAL EMPLOYMENT SOLUTIONS PEO III INC., f/k/a Bay
HR, Inc., a Florida corporation (“BHR”), GLOBAL EMPLOYMENT SOLUTIONS PEO IV
INC., f/k/a Southeastern Georgia HR, Inc., a Georgia corporation (“SGHR”),
GLOBAL EMPLOYMENT SOLUTIONS PEO II INC., f/k/a Southeastern Staffing II, Inc., a
Florida corporation (“SEII”), GLOBAL EMPLOYMENT SOLUTIONS PEO VI INC., f/k/a
Southeastern Staffing III, Inc., a Florida corporation (“SEIII”), GLOBAL
EMPLOYMENT SOLUTIONS PEO VII INC., f/k/a Southeastern Staffing IV, Inc., a
Florida corporation (“SEIV”), GLOBAL EMPLOYMENT SOLUTIONS PEO VIII INC., f/k/a
Southeastern Staffing V, Inc., a Florida corporation (“SEV”), GLOBAL EMPLOYMENT
SOLUTIONS PEO IX INC., f/k/a Southeastern Staffing VI, Inc., a Florida
corporation (“SEVI”), and KEYSTONE ALLIANCE, INC., a Florida corporation
(“Keystone”) (Global, Excell, Friendly, TPS, Southeastern, SPM, Main Line, BHR,
SGHR, SEII, SEIII, SEIV, SEV, SEVI, and Keystone are each referred to herein as
a “Borrower” and collectively as the “Borrowers”), and WELLS FARGO BANK,
NATIONAL ASSOCIATION (the “Lender”), acting through its Wells Fargo Business
Credit operating division.
RECITALS
The Borrowers and the Lender are parties to a Credit and Security Agreement
dated as of April 29, 2008 (as amended from time to time, the “Credit
Agreement”). Capitalized terms used in these recitals have the meanings given to
them in the Credit Agreement unless otherwise specified.
The Borrowers have requested that certain amendments be made to the Credit
Agreement, which the Lender is willing to make pursuant to the terms and
conditions set forth herein.
NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, it is agreed as follows:
1. Defined Terms. Capitalized terms used in this Amendment which are defined in
the Credit Agreement shall have the same meanings as defined therein, unless
otherwise defined herein. In addition, Section 1.1 of the Credit Agreement is
amended by adding or amending, as the case may be, the following definitions:
“2009 Term Advance” is defined in Section 2.17.

 

 



--------------------------------------------------------------------------------



 



“2009 Term Note” means the Borrowers’ term promissory note, payable to the order
of the Lender, dated as of April 29, 2009, and any note or notes issued in
substitution therefore, as the same may be renewed and amended from time to
time, and all replacements thereto.
“Advance” means a Revolving Advance, a Term Advance or the 2009 Term Advance.
“Availability” means (i) with respect to all Borrowers on a consolidated basis,
the difference between (x) the aggregate Borrowing Base for all Borrowers and
(y) the sum of (A) the outstanding principal balance of the Revolving Note,
(B) the L/C Amount, (C) the Borrowing Base Reserve, (D) the Tax Reserve and
(E) the Indebtedness that all Borrowers on a consolidated basis owe to the
Lender that has not yet been advanced on the Revolving Note, and the dollar
amount that the Lender in its reasonable discretion then determines to be a
reasonable determination of the Borrowers’ aggregate credit exposure with
respect to any swap, derivative, foreign exchange, hedge, deposit, treasury
management or other similar transaction or arrangement offered to the Borrowers
by the Lender that is not described in Article II of this Agreement and any
indebtedness owed by the Borrowers to Wells Fargo Merchant Services, L.L.C., and
(ii) with respect to any Borrower individually, the difference between (x) the
Borrowing Base for that Borrower and (y) the sum of (A) the outstanding
principal balance of Revolving Advances made to that Borrower, (B) the L/C
Amount for that Borrower, (C) the Borrowing Base Reserve related to that
Borrower and (D) the Indebtedness that such Borrower on a consolidated basis
owes to the Lender that has not yet been advanced on the Revolving Note, and the
dollar amount that the Lender in its reasonable discretion then determines to be
a reasonable determination of such Borrower’s aggregate credit exposure with
respect to any swap, derivative, foreign exchange, hedge, deposit, treasury
management or other similar transaction or arrangement offered to such Borrower
by the Lender that is not described in Article II of this Agreement and any
indebtedness owed by such Borrower to Wells Fargo Merchant Services, L.L.C.
“Excess Cash Flow” means, for a given period, the sum of (a) Net Income, before
tax, plus (b) depreciation, amortization and other non-cash items, minus
(c) Capital Expenditures and the amount of the Borrowers’ long-term debt and
capitalized leases which become due during such period including under the Term
Note and the 2009 Term Note, minus (d) taxes actually paid with cash, each such
amount described in clauses (a) through (d) as determined for such period in
accordance with GAAP.
“Floating Rate” means:
(a) with respect to the Revolving Advances evidenced by the Revolving Note, an
annual interest rate equal to (i) during the period from April 29, 2009 to and
including June 14, 2009, the WFBC Base Rate plus two and one quarter of one
percent (2.25%) and (ii) on June 15, 2009 and thereafter, the WFBC Base Rate
plus two and one half of one percent (2.50%); and

 

2



--------------------------------------------------------------------------------



 



(b) with respect to the Term Advances evidenced by the Term Note and 2009 Term
Advance evidenced by the 2009 Term Note, an annual interest rate equal to
(i) during the period from April 29, 2009 to and including June 14, 2009, the
WFBC Base Rate plus three and one half of one percent (3.50%) and (ii) on
June 15, 2009 and thereafter, the WFBC Base Rate plus four and three quarters of
one percent (4.75%),
which interest rate shall, in each case, change whenever the WFBC Base Rate
changes.
“Loan Documents” means this Agreement, the Revolving Note, the Term Note, the
2009 Term Note, each Guaranty, each Subordination Agreement, each L/C
Application, each Standby Letter of Credit Agreement, each Commercial Letter of
Credit Agreement, and the Security Documents, together with every other
agreement, note, document, contract or instrument to which the Borrowers now or
in the future may be a party and which is required by the Lender.
“Maximum Line Amount” means (a) prior to April 29, 2009, $20,000,000 and (b) on
and after April 29, 2009, $13,000,000, unless, in each case, this amount is
reduced pursuant to Section 2.11, in which event it means such lower amount.
“Note” means the Revolving Note, the Term Note or the 2009 Term Note, and
“Notes” means the Revolving Note, the Term Note and the 2009 Term Note.
“Tax Reserve” means, on May 31, 2009, $75,000, which amount shall be increased
by an additional $75,000 on the last day of each month during the period from
June 1, 2009 to and including December 31, 2009 and which amount shall be
increased further after December 31, 2009, as determined by the Lender in its
sole discretion after good faith negotiations with the Borrowers which
negotiations shall not extend beyond January 31, 2010.
2. Section 2.7(c) of the Credit Agreement is hereby amended and restated to read
in its entirety as follows:
“(c) Default Interest Rate. At any time during any Default Period or following
the Termination Date, in the Lender’s sole discretion and without waiving any of
its other rights or remedies, the principal of the Revolving Note, the Term Note
and the 2009 Term Note shall bear interest at the Default Rate or such lesser
rate as the Lender may determine, effective as of the first day of the month in
which any Default Period begins through the last day of such Default Period, or
any shorter time period that the Lender may determine. The decision of the
Lender to impose a rate that is less than the Default Rate or to not impose the
Default Rate for the entire duration of the Default Period shall be made by the
Lender in its sole discretion and shall not be a waiver of any of its other
rights and remedies, including its right to retroactively impose the full
Default Rate for the entirety of any such Default Period or following the
Termination Date.”

 

3



--------------------------------------------------------------------------------



 



3. Section 2.8(c) of the Credit Agreement is hereby amended and restated to read
in its entirety as follows:
“(c) Collateral Exam Fees. The Borrowers shall pay the Lender, on demand, fees
in connection with any collateral exams, audits or inspections conducted by or
on behalf of the Lender of any Collateral or any Borrower’s operations or
business, including any surveys conducted by the Lender with respect to any
Borrower prior to the execution of this Agreement, at the rates established from
time to time by the Lender as its collateral exam fees (which fees are currently
$125 per hour per collateral examiner), together with all actual out-of-pocket
costs and expenses incurred in conducting any such collateral examination or
inspection.”
4. Article II is hereby amended by a new Section 2.17 and a new Section 2.18 to
read in their entirety as follows:
“Section 2.17 The 2009 Term Advance. The Lender agrees, subject to the terms and
conditions of this Agreement, to make a single advance to the Borrowers (the
“2009 Term Advance”) in the amount of $2,100,000. The Borrowers’ joint and
several obligation to pay the 2009 Term Advance shall be evidenced by the 2009
Term Note and shall be secured by the Collateral as provided in Article III. The
Borrowers shall make the request for the 2009 Term Advance no later than the
Cut-off Time on the Business Day on which the Borrowers wish to receive the 2009
Term Advance. Such request shall be by a Person authorized pursuant to
Section 2.2(a). Upon fulfillment of the applicable conditions set forth in
Article IV, the Lender shall deposit the proceeds of the 2009 Term Advance by
crediting the same to the Borrowers’ demand deposit account specified in
Section 2.2(d). Upon the Lender’s request, the Borrowers shall promptly confirm
such request by executing and delivering an appropriate confirmation certificate
to the Lender. The Borrowers shall be obligated to repay the 2009 Term Advance
notwithstanding the Lender’s failure to receive such confirmation and
notwithstanding the fact that the Person requesting the same was not in fact
authorized to do so. Any request for the 2009 Term Advance, whether written or
telephonic, shall be deemed to be a representation by the Borrowers, upon which
the Lender may rely, that the Borrowers are in compliance with the conditions
set forth in Section 4.2 as of the time of the request. The 2009 Term Advance
may not be made through the Loan Manager.
Section 2.18 Payment of the 2009 Term Note.
(a) So long as no Event of Default has occurred and is continuing or will occur
immediately following any such prepayment, all voluntary prepayments with
respect to the 2009 Term Note shall be applied first to any accrued and unpaid
interest related to the amount of such prepayment and then to the most remote
principal installment or installments then unpaid.

 

4



--------------------------------------------------------------------------------



 



(b) The outstanding principal balance of the 2009 Term Note shall be due and
payable as follows:
(i) Beginning on August 3, 2009, and on the first day of each month thereafter,
in substantially equal monthly installments equal to $350,000; provided,
however, that, if the outstanding principal balance of the Revolving Note plus
the L/C Amount exceeds zero, the Borrowers may not make a principal payment
under the 2009 Term Note without the prior written consent of the Lender so long
as (A) on the date such principal payment is due, an Event of Default resulting
from a default under Section 6.2 or an Event of Default under Section 7.1(a) has
occurred and is continuing or would occur immediately following any such payment
and (B) Availability immediately following any such payment, measured during the
period beginning on the date such principal payment is due through the end of
the Business Day following the date such principal payment is due, is equal to
or less than $1,000,000; and
(ii) On the earlier of January 4, 2010 or the Termination Date of the Credit
Facility, the entire unpaid principal balance of the 2009 Term Note and all
unpaid interest accrued thereon shall also be fully due and payable.”
5. Article III of the Credit Agreement is hereby amended by adding a new
Section 3.9 to read in its entirety as follows:
“Section 3.9 Termination. The Lender shall, at the Borrowers’ joint and several
expense, release or terminate any filings or other agreements that perfect the
Security Interest, provided that there are no suits, actions, proceedings or
claims pending or threatened against any Indemnitee under this Agreement with
respect to any Indemnified Liabilities, upon the Lender’s receipt of the
following, in form and content satisfactory to the Lender: (i) cash payment in
full of all Indebtedness and a completed performance by the Borrowers with
respect to its other obligations under this Agreement, (ii) evidence that the
commitment of the Lender to make Advances under the Credit Facility or under any
other facility with any Borrower has been terminated, (iii) a release of all
claims against the Lender by each Borrower relating to the Lender’s performance
and obligations under the Loan Documents, and (iv) an agreement each Borrower,
each Guarantor, and any new lender to any Borrower to indemnify the Lender for
any payments received by the Lender that are applied to the Indebtedness as a
final payoff that may subsequently be returned or otherwise not paid for any
reason.”

 

5



--------------------------------------------------------------------------------



 



6. Section 6.1(d) of the Credit Agreement is hereby amended and restated to read
in its entirety as follows:
“(d) Projections. (i) No later than 15 days before the last day of each fiscal
year of the Borrowers, each Borrower’s projected balance sheets, income
statements, statements of cash flow and projected Availability for each month of
the succeeding fiscal year, each in reasonable detail, representing such
Borrower’s good faith projections of such Borrower’s budget for such succeeding
fiscal year; and, not later than 60 days after the last day of each fiscal year
of the Borrowers, each Borrower’s Board of Directors’ approval of such budget;
provided, that if such Board of Directors fails to approve such budget in the
form delivered to the Lender, the Lender may declare an Event of Default
hereunder, and (ii) no later than Tuesday of each week, the Borrowers’ projected
daily cash flow and projected daily Availability for each of the succeeding
13 weeks, each in reasonable detail, representing the Borrowers’ good faith
projections for each such succeeding week.”
7. Section 6.15 of the Credit Agreement is hereby amended and restated to read
in its entirety as follows:
“6.15 Insurance. Each Borrower shall at all times maintain insurance with
insurers acceptable to the Lender, in such amounts and on such terms (including
deductibles) as may from time to time be reasonably required by the Lender, but
in all events in such amounts and against such risks as is usually carried by
companies engaged in similar business and owning similar properties in the same
general areas in which such Borrower operates, which shall include, as
applicable and without limitation, business interruption insurance (including
force majeure coverage), hazard coverage on an “all risks” basis for all
tangible Collateral, and theft and physical damage coverage for Collateral
consisting of motor vehicles. All insurance policies must contain an appropriate
lender’s interest endorsement or clause, and name the Lender as an additional
insured.”
8. Subsection (a) of Section 7.1 of the Credit Agreement is hereby amended and
restated to read in its entirety as follows:
“(a) Default in the payment of the Revolving Note, the Term Note, the 2009 Term
Note, any Obligation of Reimbursement, or any default with respect to any other
Indebtedness due from any Borrower to the Lender as such Indebtedness becomes
due and payable;”
9. No Other Changes. Except as explicitly amended by this Amendment, all of the
terms and conditions of the Credit Agreement shall remain in full force and
effect and shall apply to any advance or letter of credit thereunder.
10. Amendment Fee. The Borrowers jointly and severally agree to pay the Lender
as of the date hereof a fully earned, non-refundable fee in the amount of
$58,000 in consideration of the Lender’s execution and delivery of this
Amendment.
11. Conditions Precedent. This Amendment shall be effective when the Lender
shall have received an executed original hereof, together with each of the
following, each in substance and form acceptable to the Lender in its sole
discretion:
(a) The Acknowledgment and Agreement of Guarantors set forth at the end of this
Amendment, duly executed by each Guarantor.
(b) The 2009 Term Note, duly executed on behalf of each Borrower.

 

6



--------------------------------------------------------------------------------



 



(c) A Certificate of the Secretary or Assistant Secretary of each Borrower
certifying as to (i) the resolutions of the board of directors of each Borrower
approving the execution and delivery of this Amendment, (ii) the fact that the
articles of incorporation and bylaws of each Borrower, which were certified and
delivered to the Lender pursuant to the Certificates of Authority of each
Borrower’s secretary, assistant secretary or authorized officer, each dated as
of April 29, 2008, continue in full force and effect and have not been amended
or otherwise modified except as set forth in the Certificate to be delivered,
and (iii) certifying that the officers and agents of each Borrower who have been
certified to the Lender, pursuant to the Certificates of Authority of each
Borrower’s secretary, assistant secretary or authorized officer, each dated as
of April 29, 2008, as being authorized to sign and to act on behalf of such
Borrower continue to be so authorized or setting forth the sample signatures of
each of the officers and agents of each Borrower authorized to execute and
deliver this Amendment and all other documents, agreements and certificates on
behalf of each Borrower.
(d) A Continuing Guaranty, duly executed by Howard Brill.
(e) A Deposit Account Control Agreement, duly executed by Howard Brill.
(f) A Waiver of Interest, duly executed by Melissa Brill.
(g) Payment of the fee described in Paragraph 10.
(h) Such other matters as the Lender may require.
12. Representations and Warranties. Each Borrower hereby represents and warrants
to the Lender as follows:
(a) Each Borrower has all requisite power and authority to execute this
Amendment and any other agreements or instruments required hereunder and to
perform all of its obligations hereunder and thereunder, and this Amendment and
all such other agreements and instruments have been duly executed and delivered
by such Borrower and constitute the legal, valid and binding obligation of such
Borrower, enforceable in accordance with its terms.
(b) The execution, delivery and performance by each Borrower of this Amendment
and any other agreements or instruments required hereunder have been duly
authorized by all necessary corporate action and do not (i) require any
authorization, consent or approval by any governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, (ii) violate any
provision of any law, rule or regulation or of any order, writ, injunction or
decree presently in effect, having applicability to such Borrower, or the
articles of incorporation or by-laws of such Borrower, or (iii) result in a
breach of or constitute a default under any indenture or loan or credit
agreement or any other agreement, lease or instrument to which such Borrower is
a party or by which it or its properties may be bound or affected.
(c) All of the representations and warranties contained in Article V of the
Credit Agreement are correct on and as of the date hereof as though made on and
as of such date, except to the extent that such representations and warranties
relate solely to an earlier date.

 

7



--------------------------------------------------------------------------------



 



13. References. All references in the Credit Agreement to “this Agreement” shall
be deemed to refer to the Credit Agreement as amended hereby; and any and all
references in the Security Documents to the Credit Agreement shall be deemed to
refer to the Credit Agreement as amended hereby.
14. No Waiver. The execution of this Amendment and the acceptance of all other
agreements and instruments related hereto shall not be deemed to be a waiver of
any Default or Event of Default under the Credit Agreement or a waiver of any
breach, default or event of default under any Loan Document or other document
held by the Lender, whether or not known to the Lender and whether or not
existing on the date of this Amendment.
15. Release. Each Borrower, and each Guarantor by signing the Acknowledgment and
Agreement of Guarantors set forth below, each hereby absolutely and
unconditionally releases and forever discharges the Lender, and any and all
participants, parent entities, subsidiary entities, affiliated entities,
insurers, indemnitors, successors and assigns thereof, together with all of the
present and former directors, officers, agents and employees of any of the
foregoing, from any and all claims, demands or causes of action of any kind,
nature or description, whether arising in law or equity or upon contract or tort
or under any state or federal law or otherwise, which such Borrower or such
Guarantor has had, now has or has made claim to have against any such Person for
or by reason of any act, omission, matter, cause or thing whatsoever arising
from the beginning of time to and including the date of this Amendment, whether
such claims, demands and causes of action are matured or unmatured or known or
unknown.
16. Costs and Expenses. Each Borrower hereby reaffirms its agreement under the
Credit Agreement to pay or reimburse the Lender on demand for all costs and
expenses incurred by the Lender in connection with the Loan Documents, including
without limitation all reasonable fees and disbursements of legal counsel.
Without limiting the generality of the foregoing, each Borrower specifically
agrees to pay all fees and disbursements of counsel to the Lender for the
services performed by such counsel in connection with the preparation of this
Amendment and the documents and instruments incidental hereto. Each Borrower
hereby agrees that the Lender may, at any time or from time to time in its sole
discretion and without further authorization by any Borrower, make a loan to any
Borrower under the Credit Agreement, or apply the proceeds of any loan, for the
purpose of paying any such fees, disbursements, costs and expenses and the fee
required under Paragraph 10 of this Amendment.
17. Miscellaneous. This Amendment and the Acknowledgment and Agreement of
Guarantors may be executed in any number of counterparts, each of which when so
executed and delivered shall be deemed an original and all of which
counterparts, taken together, shall constitute one and the same instrument.

 

8



--------------------------------------------------------------------------------



 



18. Joint and Several Liability. All obligations of each Borrower under this
Amendment shall be joint and several. All references to the term “Borrower”
herein shall refer to each of them separately and to all of them jointly and all
such Persons shall be bound both severally and jointly with the other. Each
Borrower is responsible for all of the Borrower obligations under this
Amendment. Notices from the Lender to any Borrower shall constitute notice to
all Borrowers. Directions, instructions, representations, warranties or
covenants made by any Borrower to the Lender shall be binding on all Borrowers.
[The remainder of this page intentionally left blank.]

 

9



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

                        WELLS FARGO BANK, NATIONAL
ASSOCIATION   GLOBAL EMPLOYMENT SOLUTIONS, INC.  
 
                     
By:
  /s/ Aida M. Sunglao-Canlas   By:   /s/ Daniel T. Hollenbach  
 
  Name:   Aida M. Sunglao-Canlas       Name:   Daniel T. Hollenbach  
 
  Its:   Vice President       Its:   Chief Financial Officer  
 
                      EXCELL PERSONNEL SERVICES
CORPORATION   FRIENDLY ADVANCED SOFTWARE
TECHNOLOGY, INC.  
 
                     
By:
  /s/ Daniel T. Hollenbach   By:   /s/ Daniel T. Hollenbach  
 
  Name:   Daniel T. Hollenbach       Name:   Daniel T. Hollenbach  
 
  Its:   Executive Vice President       Its:   Executive Vice President  
 
                      TEMPORARY PLACEMENT SERVICE, INC., f/k/a Michaels &
Associates, Inc. and successor by merger to Temporary Placement Service, Inc.  
GLOBAL EMPLOYMENT SOLUTIONS
PEO INC., f/k/a Southeastern Staffing, Inc.  
 
                     
By:
  /s/ Daniel T. Hollenbach   By:   /s/ Daniel T. Hollenbach  
 
  Name:   Daniel T. Hollenbach       Name:   Daniel T. Hollenbach  
 
  Its:   Executive Vice President       Its:   Executive Vice President  
 
                      GLOBAL EMPLOYMENT SOLUTIONS
PEO V INC., f/k/a Southeastern Personnel Management, Inc.   MAIN LINE PERSONNEL
SERVICES, INC.  
 
                     
By:
  /s/ Daniel T. Hollenbach   By:   /s/ Daniel T. Hollenbach  
 
  Name:   Daniel T. Hollenbach       Name:   Daniel T. Hollenbach  
 
  Its:   Executive Vice President       Its:   Executive Vice President  
 
                      GLOBAL EMPLOYMENT SOLUTIONS
PEO III INC., f/k/a Bay HR, Inc.   GLOBAL EMPLOYMENT SOLUTIONS
PEO IV INC., f/k/a Southeastern Georgia HR, Inc.  
 
                     
By:
  /s/ Daniel T. Hollenbach   By:   /s/ Daniel T. Hollenbach  
 
  Name:   Daniel T. Hollenbach       Name:   Daniel T. Hollenbach  
 
  Its:   Executive Vice President       Its:   Executive Vice President  
 
                     

Signature Page 1 to Second Amendment to Credit Agreement

 

 



--------------------------------------------------------------------------------



 



                              GLOBAL EMPLOYMENT SOLUTIONS PEO II INC., f/k/a
Southeastern Staffing II, Inc.       GLOBAL EMPLOYMENT SOLUTIONS PEO VI INC.,
f/k/a Southeastern Staffing III, Inc.    
 
                           
By:
  /s/ Daniel T. Hollenbach       By:   /s/ Daniel T. Hollenbach    
 
  Name:   Daniel T. Hollenbach           Name:   Daniel T. Hollenbach    
 
  Its:   Executive Vice President           Its:   Executive Vice President    
 
                            GLOBAL EMPLOYMENT SOLUTIONS PEO VII INC., f/k/a
Southeastern Staffing IV, Inc.       GLOBAL EMPLOYMENT SOLUTIONS PEO VIII INC.,
f/k/a Southeastern Staffing V, Inc.    
 
                           
By:
  /s/ Daniel T. Hollenbach       By:   /s/ Daniel T. Hollenbach    
 
  Name:   Daniel T. Hollenbach           Name:   Daniel T. Hollenbach    
 
  Its:   Executive Vice President           Its:   Executive Vice President    
 
                            GLOBAL EMPLOYMENT SOLUTIONS PEO IX INC., f/k/a
Southeastern Staffing VI, Inc.       KEYSTONE ALLIANCE, INC.    
 
                           
 
              By:   /s/ Daniel T. Hollenbach     By:   /s/ Daniel T. Hollenbach
          Name:   Daniel T. Hollenbach    
 
  Name:   Daniel T. Hollenbach           Its:   Executive Vice President    
 
  Its:   Executive Vice President                    

Signature Page 2 to Second Amendment to Credit Agreement

 

 



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT AND AGREEMENT OF GUARANTORS
The undersigned, a guarantor of the indebtedness of the Borrowers (as more fully
defined in the introductory paragraph of this Amendment, the “Borrowers”) to
Wells Fargo Bank, National Association (the “Lender”), pursuant to a Guaranty
dated April 29, 2008 (the “Guaranty”), hereby (i) acknowledges receipt of the
foregoing Amendment; (ii) consents to the terms (including without limitation
the release set forth in Paragraph 15 of the Amendment) and execution thereof;
(iii) reaffirms all obligations to the Lender pursuant to the terms of the
Guaranty; and (iv) acknowledges that the Lender may amend, restate, extend,
renew or otherwise modify the Credit Agreement and any indebtedness or agreement
of the Borrowers, or enter into any agreement or extend additional or other
credit accommodations, without notifying or obtaining the consent of the
undersigned and without impairing the liability of the undersigned under the
Guaranty for all of the Borrowers’ present and future indebtedness to the
Lender.

            GLOBAL EMPLOYMENT HOLDINGS, INC.
      By:   /s/ Daniel T. Hollenbach       Name:   Daniel T. Hollenbach       
Its:  Chief Financial Officer   

The undersigned, a guarantor of the indebtedness of the Borrowers (as more fully
defined in the introductory paragraph of this Amendment, the “Borrowers”) to
Wells Fargo Bank, National Association (the “Lender”), pursuant to a Continuing
Guaranty dated April 29, 2009 (the “Guaranty”), hereby (i) acknowledges receipt
of the foregoing Amendment; (ii) consents to the terms (including without
limitation the release set forth in Paragraph 15 of the Amendment) and execution
thereof; (iii) reaffirms all obligations to the Lender pursuant to the terms of
the Guaranty; and (iv) acknowledges that the Lender may amend, restate, extend,
renew or otherwise modify the Credit Agreement and any indebtedness or agreement
of the Borrowers, or enter into any agreement or extend additional or other
credit accommodations, without notifying or obtaining the consent of the
undersigned and without impairing the liability of the undersigned under the
Guaranty for all of the Borrowers’ present and future indebtedness to the
Lender.

         
 
 
/s/ Howard Brill
   
 
  Howard Brill    

Acknowledgment and Agreement of Guarantors to
Second Amendment to Credit Agreement

 

 